Judgment unanimously affirmed. Memorandum: The record reflects that, as part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right *1082to appeal (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Defendant has raised no categories of appellate claims that survive his waiver (see, People v Callahan, supra, at 280; People v Bonner, 193 AD2d 1140; People v Akel, 192 AD2d 1135; People v Saunders, 190 AD2d 1092). In any event, were we to consider the merits of defendant’s claim, we would find it to be lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Robbery, 2nd Degree.) Present— Denman, P. J., Callahan, Boomer, Davis and Boehm, JJ.